DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 31-38, 41, 42, 44, 46-49, 51, 53-55 and 57 are pending.
Claims 31-38, 41, 42, 44, 46-49, 51, 53-55 and 57 are rejected.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 26, 2021 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 38 recites the limitation "the catalyst" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim because claim 31 from which claim 38 depends does not contain a catalyst.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-38, 41, 42, 44, 46-46-49, 51, 53-55 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Lorbert et al. (WO 01/10776 A1) in view of Hsu et al.-837 (US 5,352,837);  Blackburn et al. (US 5,663,409); and Hsu et al-567. (US 5,856,567).
Lorbert et al. disclose a method for preparing 2-hydroxy-4-methylthiobutyric acid, wherein the method comprises:
step (1): a step of reacting acrolein with methyl mercaptan to prepare 3-methylthiopropionaldehyde;
step (2): a step of reacting 3-methylthiopropionaldehyde with hydrocyanic acid to prepare 2-hydroxy-4-methylthiobutyronitrile; and
step (3): a step of hydrating 2-hydroxy-4-methylthiobutyronitrile by using sulfuric acid and then hydrolyzing to prepare 2-hydroxy-4-methylthiobutyric acid (see page 7, line 30 to page 8, line 12; page 8, line 23 to page 9, line 3; page 9, lines 17-33; page 31, line 18 
Lorbert et al. differ from the instant claimed invention in that Lorbert et al. do not disclose the details of the reaction steps (1), (2) and (3) as disclosed in claims 32-38, 41, 42, 44, 46, 47-49, 51, and 53 nor wherein in at least one of steps (1), (2) and (3), the reaction status of materials is detected online, and proportions of the materials are controlled according to detection results, so as to enable a complete reaction.  However, Lorbert et al. disclose that the reaction of methyl mercaptan and acrolein to produce 3-methylthiopropanal may be prepared as described in U.S. Patent No. 5,352,837 (Hsu et al.-837); a suitable process for preparing HMBN from MMP is disclosed by U.S. Patent No. 5,663,409 (Blackburn et al.); and the conditions for hydrolysis with sulfuric acid to prepare HMBA is disclosed in U.S. Patent No. 5,856,567 (Hsu et al.-567), which are each expressly incorporated by reference (see page 31, line 18 to page 32, line 21).
 Hsu et al.-837 disclose a process for preparing 3-methylthiopropanal wherein it is disclosed that the circulating MMP stream is periodically analyzed by gas chromatograph downstream of the gas/liquid contact zone, and any necessary adjustments are made in the relative acrolein and methyl mercaptan feed rates to make certain that the proper excess of methyl mercaptan is maintained and formation of the 
Blackburn et al. disclose a process for preparing MMP and HMBN comprising reacting acrolein and excess methyl mercaptan in the presence of a suitable base, which includes amines, and a liquid medium of recycled MMP at a temperature range of from about 30° to about 70°C (see column 1, lines 8-30 and column 2, lines 49 to 
Hsu et al.-567 disclose a process for preparing HMBA comprising introducing HMBN and an aqueous mineral acid into an aqueous hydrolysis mixture comprising 2-hydroxy-4-methylthiobutamide, mineral acid, and unreacted  HMBN (see column 3, line 53 to column 4, line 15).  The process of Hsu et al. comprises nitrile hydrolysis and amide hydrolysis (see the Detailed Description of the Preferred Embodiment).  Sulfuric acid is the preferred mineral acid (see column 5, lines 30-31).  Concentrated sulfuric acid, water and HMBN can be concurrently and directly introduced into the first CSTR in order to produce a more dilute effective sulfuric acid strength suitable for hydrolysis of HMBN (see column 6, lines 6-22).   One or more CSTRs in series with a flow finishing reactor may be used  (see column 6, lines 23-45).  Conversion may be substantially increased in the amide hydrolysis flow reactor by increasing the mineral acid/nitrile molar ratio in the feed (see column 11, lines 49-61).  Rapid establishment of steady state conditions enables consistent production of a high quality hydrolyzate product (see column 11, line 57 to column 12, line 38).  It is disclosed that advantageously, amide hydrolysis samples may be withdrawn and analyzed via gas chromatography to determine amide hydrolysis composition profile along the length of the amide hydrolysis flow reactor (see column 15, lines 15-22 and the Example 1).   The HMBA can be recovered from the finished hydrolyzate by known means which includes neutralization (selection of an appropriate 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to conduct claimed steps (1)-(3) disclosed by Lorbert et al. in the manner disclosed by Hsu et al.-837, Blackburn et al. and Hsu et al-567, since Lorbert et al. disclose that claimed steps (1)-(3) can be conducted utilizing methods known in the art and Lorbert et al. incorporates by reference the disclosures of  Hsu et al.-837, Blackburn et al. and Hsu et al-567.   The skilled artisan would have been motivated to detect the reaction status of any of the materials in the process of Lorbert et al. including the hemithioacetal and hydrocyanic acid, since the molar ratios of the reactants and products are important in the processes of Hsu et al.-837, Blackburn et al. and Hsu et al-567 and Hsu et al.-837 disclose formation of the hemithioacetal should be avoided and further disclose that an in-line analyzer may be used for this purpose; Blackburn et al. disclose samples of the reaction mixture were analyzed using gas chromatography and Hsu et al.-567 disclose amide hydrolysis samples may be withdrawn and analyzed via gas chromatography to determine amide hydrolysis composition profile along the length of the amide hydrolysis flow reactor.  The skilled artisan would have further been motivated to make adjustments in the feed rates to make certain that the proper molar ratios are maintained to obtain optimum reaction and avoid formation of unwanted byproducts.  
Lorbert et al. in view of Hsu et al.-837, Blackburn et al. (US 5,663,409); and Hsu et al-567 further differ from claims 53 and 55 in that a Raman spectroscopic detection device is not utilized.  However, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize any suitable analytical instrument in place of gas chromatograph.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Biola et al. (US 4,225,516) discloses a process for preparing beta-methylthiopropionaldehyde from methyl mercaptan and an acrolein-containing gaseous mixture that comprises regulating the hemithioacetal content of the MTPA by appropriately adjusting the various feed rates of reactants and periodically sampling and analyzing the reaction mixture for hemithioacetal.  The determination of hemithioacetal content in the reaction mixture may be made by any appropriate means.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699